Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 1 of 38


                                                      FILED
           UNITED STATES DISTRICT COURT                    MAY 292020
         FOR THE WESTERN DISTRICT OF TEXAS        CLERK.   U.S.   OISTRtc*AURT
               SAN ANTONIO DIVISION              WESTERN     DISTC1ExAs
                                                                   DEPUTY CLERK




        Plaintiffs,        8A20CA0657 DAE
        V.                    DEMAND FOR JURY TRIAL

        Defendants.
                              FILED IN CAMERA/UNDER SEAL
                              PURSUANT TO 31 U.S.C. 3730




             RELATOR'S ORIGINAL COMPLAINT
               Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 2 of 38


                                                                                      FILED
                                                                                        MAY   29   2020

                              UNITED STATES DISTRICT COURT   CLERK, U.S. DIST%COT
                            FOR THE WESTERN DISTRICT OF ThXASESTERN DISTRt( TEXAS
                                  SAN ANTONIO DWISION                       tJT CLERK




UNITED STATES and STATE OF
TEXAS ex rel. CHRISTOPHER A.
CAREW,

                             Plaintiffs,           SA2OCAoG5?DAE
V.



SENSEONICS HOLDINGS, INC. and                         DEMAND FOR JURY TRIAL
SENSEONICS, INC.,

                             Defendants.              FILED IN CAMERA/UNDER SEAL
                                                      PURSUANT TO 31 U.S.C. § 3730




                               RELATOR'S ORIGINAL COMPLAINT

         1.       Christopher A. Carew ("Carew" or "Relator") brings this action against

Defendants on behalf of the United States of America and the State of Texas through the

qui tam    provisions of the False Claims Act, 31 U.S.C.    S   3729,   et seq.   ("False Claims Act"

or "FCA"), and the Texas Medicaid Fraud Prevention Law, TEx. HuM. REs. CODE ANN.

§    36.001,   et seq.   ("TMFPL"). Relator seeks to recover all available damages, penalties,

and remedies against Defendants for Defendants' violations of federal and state law

detailed herein.

                                                  2
            Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 3 of 38




                                     INTRODUCTION

       2.     This is an action under the False Claims Act and the TMFPL to recover

damages and civil penalties from Defendants for knowingly submitting, or causing to be

submitted, false claims to government health care programs, including, but not limited to,

Medicare, TRICARE, and Veterans Affairs health benefit programs, and for knowingly

offering, paying, soliciting, and/or accepting remuneration in exchange for medical device

referrals in violation of federal and state law.

       3.      From January 2019 to October 2019, Relator was employed as a Territory

Manager for Defendant Senseonics, Inc. in the State of Texas.        Senseonics, Inc. is a

subsidiary of Senseonics Holdings, Inc., with both companies sharing a principal business

address as well as common management and officers (both companies hereinafter

collectively referred to as "Senseonics").

       4.      Senseonics hired Relator to manage sales of Senseonics' products and

services in a large geographic area in Texas, including Austin, San Antonio, Corpus

Christi, and other portions of South Texas. Senseonics directed Relator to report to Jeff

Mountain, Senseonics' District Business Manager for Texas, Louisiana, Arkansas, and

Oklahoma.

       S.      Senseonics tasked Relator with marketing its primary medical      devicea
blood glucose monitoring system for diabetic patients called the "Eversense Continuous

Glucose Monitoring (CGM)      System"to endocrinologists and other physicians.




                                               3
            Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 4 of 38




       6.      Senseonics refers to the Eversense CGM System as "the world's only long-

term CGM      system."1   The system includes a sensor that is implanted under the skin, a

removeable transmitter, and a software application for monitoring blood glucose levels.

Senseonics markets the Eversense CGM System as a 90-day system. Every 90 days or so,

a patient must visit his or her medical provider to have the implanted sensor removed

and, if the patient chooses to continue using the product, have a new sensor inserted.

       7.      Facing considerable competition in the blood-monitoring and diabetic

medical device markets, Senseonics set out to aggressively market the Eversense CGM

System to patients and potential referral sources, including physician offices.

       8.      When Senseonics hired Relator, he had approximately 18 years of

experience in medical-industry sales and marketing. During his relatively short time with

Senseonics, Relator grew concerned about certain marketing and patient-solicitation

practices employed by Senseonics.

       9.      Relator brings this action to stop Senseonics' abusive practices, to require

Senseonics to reimburse taxpayers for false claims submitted to government payors, and

to obtain appropriate penalties against Defendants as a result of those unlawful practices.

The specific unlawful conduct at issue includes the following:

               (i)    Senseonics paid remuneration to, or on behalf of, important referral

                      sources.   Many of these referral sources were internally called

                      "KOLs," which stood for "key opinion leaders." This remuneration

                     included speaking fees, travel, meals, and procedure reimbursement



  Senseonics, The Eversense CGM System, https://www.eversensediabetes.com/eversense-cgm-

                                             4
          Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 5 of 38




                       arrangements. One purpose of this remuneration was to obtain or

                       maintain physician referrals for the Eversense CGM System.

                       Senseonics also directed its sales personnel to handle protected health

                       information of patients in order to secure sales of the Eversense

                       CGM System.       This sometimes resulted in Senseonics marketers

                       providing free administrative labor to these physician practices when

                       the physician's own employees were too busy, unable, or unwilling

                       to submit patient information to distributors.

               (ii)    Senseonics solicited patients by paying remuneration to, or on behalf

                       of, patients, including under the auspices of marketing survey

                       reimbursements and device trade-in payments. Senseonics further

                       solicited patients by paying for certain patient procedures.

               (iii)   Senseonics' marketing managers also directed its sales teams to solicit

                       physicians to prescribe the Eversense CGM System by stressing the

                       income stream the physician would enjoy as a result of patients

                       returning every 90 days or so for a sensor removal and replacement.

                       One Senseonics Regional Director overseeing the western portion of

                       the entire United States directed his sales team to sell the patient

                       stream as an "annuity" for doctors in order to solicit referrals for the

                       device.




system (last visited May 20, 2020).

                                               5
             Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 6 of 38




       10.      Relator learned that at least one Senseonics representative was bringing

patient files home from physician offices in order to procure sales. Senseonics expected its

sales representatives to input patient protected health information (PHI) into a platform

that could be accessed by distributors of the Eversense CGM System. Relator objected to

these practices, and, soon thereafter, he was summarily fired.

                                           PARTIES

       Plaintiffs

       11.      Relator Christopher A. Carew is an individual citizen of the United States of

America residing in Fair Oaks Ranch, Texas. He is a former employee of Senseonics and

has direct, first-hand, and independent knowledge of conduct giving rise to this lawsuit.

During the regular course of his employment, Relator had access to information as part of

his job duties and responsibilities that supports the claims brought herein.

       12.      The United States of America is a Plaintiff and real party in interest as set

forth in the False Claims Act. Relator seeks recovery on behalf of the United States for

amounts paid by the United States Treasury, the Department of Health and Human

Services, and any other government programs as a result of false claims submitted, or

caused to be submitted, by Defendants, as well as all applicable enhancements and

penalties.

       13.      The State of Texas is a Plaintiff and real party in interest as set forth under

the TMFPL. Relator seeks recovery on behalf of the State of Texas as a result of false

claims submitted, or caused to be submitted, by Defendants, as well as all applicable

enhancements and penalties.
               Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 7 of 38




         Defendants

         14.      Defendant Senseonics Holdings, Inc. is a Delaware corporation with a

principal office located at 20451 Seneca Meadows Parkway, Germantown, Maryland

20876.         Although Senseonics Holdings, Inc. is doing business in Texas, the Texas

Secretary of State website appears to list no registered agent for the company. However,

other public records list the company's registered agent as The Corporation Trust

Company at 1209 Orange Street, Wilmington, Delaware 19801.

         15.      Defendant Senseonics, Inc. is a Delaware corporation with a principal office

located at 20451 Seneca Meadows Parkway, Germantown, Maryland 20876. Although

Senseonics, Inc. is doing business in Texas, the Texas Secretary of State website appears to

list no registered agent for the company.                However, other public records list the

company's registered agent as The Corporation Trust Company at 1209 Orange Street,

Wilmington, Delaware 19801.

                   RESPONDEAT SUPERIOR AND VICARIOUS LIABILITY

         16.      Defendant Senseonics Holdings, Inc. owns and/or controls Defendant

Senseonics, Inc. and is vicariously liable for the actions and omissions of Senseonics, Inc.

and its executives, employees, and agents. Defendants are each also vicariously liable for

the actions and omissions of their executives, employees, and agents.

                                  JURISDICTION AND VENUE

         17.      This Court has subject matter jurisdiction over these claims brought under

the False Claims Act, 31 U.S.C.        %S   3279,    et seq.,   pursuant to 31 U.S.C.   §   3730 and

3732, 28 U.S.C.      §   1331, and 28 U.S.C.   §   1345. This Court has supplemental jurisdiction



                                                     7
           Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 8 of 38




to entertain the Texas law causes of action under 28 U.S.C.            S   1367(a) and 31      U.s.c.


§   3732(b).

        18.    This Court has personal jurisdiction over Defendants pursuant to 31 U.S.C.

§   3732(a) because that section of the False Claims Act authorizes nationwide service of

process, implicating the National Contacts Test for personal jurisdiction, and because

Defendants transact business in the Western District of Texas.

        19.    Venue is proper in this district pursuant to 31 U.S.C.      §   3732(a) and 28 U.S.C.

§%   1391(b) and 1395(a) because Defendants transact business in this District.

        20.    There are no known public disclosures of the allegations and transactions

contained herein that bar jurisdiction under 31 U.S.C.    §   3730.

        21.    A copy of this Complaint is being served upon the Attorney General for the

United States, the United States Attorney's Office for the Western District of Texas, and the

Texas Office of the Attorney General.       A written disclosure statement setting forth all

material evidence and information Relator possesses is also being submitted to these offices

as required by 31 U.S.C. 5 3730(b)(2).   See   Fed. R. Civ. P. 4(d)(4).

        22.    Relator is the original source of the information forming the basis of this

action because he possesses direct and independent knowledge of the non-public

information upon which the allegations herein are based.         See   31 U.S.C.    §   3730(e)(4)(B).

Relator acquired non-public information from approximately January 2019 to October

2019 that is independent from and materially adds to any publicly disclosed information

relating to Defendants' violations of the False Claims Act and Texas law described herein.

Relator's first-hand knowledge is derived from, among other things, internal emails,



                                                [0]
            Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 9 of 38




reports, and correspondence, both verbal and written, with Defendants' employees and

personnel.

       23.     Relator has complied with all conditions precedent to bringing this action.

                                    LEGAL FRAMEWORK

   A. The Medicare Program

       24.     In 1965, Congress enacted The Health Insurance Program for the Aged and

Disabled through Title XVIII of the Social Security Act, 42 U.S.C.          §%   1395    et seq.,


("Medicare"). Medicare is a federal health care program providing benefits to persons

who are over the age of 65 and some under that age who are blind or disabled. Medicare

is administered by the Centers for Medicare & Medicaid Services (CMS), a federal agency

under the Department of Health and Human Services (HHS). Individuals who receive

benefits under Medicare are referred to as Medicare "beneficiaries."

       25.     Medicare is a "Federal health care program," as defined in the Anti-

Kickback Statute, 42 U.S.C.   §   1320a-7b(f).

       26.     The Medicare Program includes various "Parts," which refer to the type of

service or item covered. For purposes of this action, the primary component at issue is

Part B. Medicare Part B covers, among other things, medically necessary outpatient care,

physician services, and certain devices like the Eversense CGM System.

      27.      Medicare reimburses only reasonable and necessary medical products and

services furnished to Medicare beneficiaries and excludes from payment services that are

not reasonable and necessary. 42 U.S.C.          §   1395y(a)(1)(A); 42 C.F.R.   §   411.115(k).
          Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 10 of 38




Providers2    must provide medical services to Medicare beneficiaries "economically and

only when, and to the extent, medically necessary." 42 U.S.C.        §   1320c-5(a)(1).

        28.     Medicare utilizes       "Medicare Administrative contractors,"            sometimes

referred to as "fiscal intermediaries" or "carriers," to administer Medicare in accordance

with rules developed by CMS. These contractors are charged with and responsible for

accepting Medicare claims, determining coverage, and making payments from the

Medicare Trust Fund.

       29.      CMS hires these contractors to review, approve, and pay Medicare claims

received from health care providers. Given that it is neither realistic nor feasible for CMS

or its contractors to review all relevant medical documentation before paying each claim,

payment is generally made under Medicare in reliance upon the provider's enrollment

obligations as well as certifications on Medicare claim forms that services in question were

"medically indicated and necessary for the health of the patient."               In other words,

Medicare and other federal health care programs are "trust-based" systems.

       30.      Medicare will only reimburse costs for medical services that are necessary

for the prevention, diagnosis, or treatment of a specific illness or injury.

       31.      Certification attestations on Medicare enrollment forms, claim submissions,

and Medicare Cost Reports play an important role in ensuring the integrity of the

Medicare Program.     See   42 C.F.R.   §   413.24(f)(4)(iv).




2
  Relator uses the term "providers" herein to include all health care practitioners, providers, and
suppliers, notwithstanding definitional differences between "providers" and "suppliers" in some
regulations.

                                                   10
           Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 11 of 38




         32.       Medicare enters into agreements with providers to establish their eligibility

to participate in Medicare. Providers complete a Medicare Enrollment Application (often

called a Form CMS-855A) whereby the providers must certify compliance with certain

federal requirements, including specifically the Anti-Kickback Statute.          Among other

things, providers agree as follows:

         I agree to abide by the Medicare laws, regulations and program instructions
         that apply to this provider. The Medicare laws, regulations, and program
         instructions are available through the Medicare contractor. I understand
         that payment of a claim by Medicare is conditioned upon the claim and the
         underlying transaction comply with such laws, regulations, and program
         instructions (including, but not limited to, the Federal anti-kickback statute
         and the Stark Law), and on the provider's compliance with all applicable
         conditions of participation in Medicare.

Id.   All providers participating in Medicare share these obligations.

         33.       The Medicare Enrollment Application also summarizes the False Claims Act

in a separate section explaining the penalties for falsifying information in the application

to "gain or maintain enrollment in the Medicare program."        Id.   14.

         34.       As further detailed below, Defendants unlawfully caused taxpayer funds to

be paid from Medicare arising from violations of the Anti-Kickback Statute.

      B. Veterans Affairs Health Benefit Programs and TRICARE

         35.       The Department of Veterans Affairs (VA) administers health benefit

programs and pays for certain medical services. For instance, one of those programs is

the Civil Health and Medical Program of the Department of Veterans Affairs, also known

as "CHAMPVA," which provides health insurance coverage to dependents of veterans

with disabilities or who are deceased.




                                                11
             Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 12 of 38




       36.      TRICARE is a separate health benefit program administered by the

Department of Defense, which covers certain military service members, military retirees,

and families of service members and retirees.

       37.      TRICARE and VA health benefit programs such as CHAMPVA are

"Federal health care programs," as defined in the Anti-Kickback Statute, 42 U.S.C.      §

1320a-7b(f).

       38.      As further detailed below, Defendants unlawfully caused taxpayer funds to

be paid from TRICARE and VA health benefit programs as a result of violations of the

Anti-Kickback Statute.

   C. Fraud and Abuse Statutes

       39.      According to the HHS-Office of the Inspector General ("HHS-OIG"),

"[tihe five most important Federal fraud and abuse laws that apply to physicians are the

False Claims Act (FCA), the Anti-Kickback Statute (AKS), the Physician Self-Referral Law

(Stark law), the Exclusion Authorities, and the Civil Monetary Penalties Law (CMPL)."3

At least two of these fundamental fraud and abuse laws, as well as the TMFPL, are at

issue in this action.

       (i)      The False Claims Act

       40.      The False Claims Act imposes liability to the United States upon any

individual who, or entity that, among other things, "knowingly presents, or causes to be

presented, a false or fraudulent claim for payment or approval," 31 U.S.C.              §

3729(a)(1)(A); or "knowingly makes, uses, or causes to be made or used, a false record or




                                            12
            Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 13 of 38




statement material to a false or fraudulent claim,"                      §   3729(a)(1)(B); or conspires to

commit a violation of the False Claims Act, § 3729(a)(1)(C).

         41.       "Knowingly" is defined to include actual knowledge, reckless disregard, and

deliberate ignorance.          Id.   §   3729(b)(1). The False Claims Act does not require proof of

specific intent to defraud in order to establish a violation.                Id.


         42.       Pursuant to the Federal Civil Penalties Inflation Adjustment Act of 1990, as

amended, and 28 C.F.R.               §   85.5, the applicable per-false-claim penalty under the False

Claims Act assessed after January 29, 2018 is a minimum of $11,181 up to a maximum

of $22,363.

         (ii)      The Anti-Kickback Statute

         43.       The Anti-Kickback Statute, 42 U.S.C.              §   1320a-7b(b), is a criminal statute

that makes it illegal for individuals or entities to knowingly and willfully solicit or receive

"any remuneration (including any kickback, bribe, or rebate) directly or indirectly, overtly

or covertly, in cash or in kind.           . .   in return for purchasing, leasing, ordering, or arranging

for or recommending purchasing, leasing, or ordering any good, facility, service, or item

for which payment may be made in whole or in part under a Federal health care

program." 42 U.S.C.        §    1320a-7b(b)(1).

         44.       The Anti-Kickback Statute also makes it illegal for individuals or entities to

knowingly and willfully offer or pay "any remuneration (including any kickback, bribe,

or rebate) directly or indirectly, overtly or covertly, in cash or in kind to induce such

person   . . .   to purchase, lease, order, or arrange for or recommend purchasing, leasing, or


   HHS-OIG,           A    Roadmap               for   New     Physicians,         Fraud   &   Abuse   Laws,

                                                          13
           Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 14 of 38




ordering any good, facility, service, or item for which payment may be made in whole or

in part under a Federal health care program." 42 U.S.C.       §   1320a-7b(b)(2).

         45.   The Anti-Kickback Statute further prohibits the solicitation, receipt, offer,

and payment of any remuneration in exchange for referrals of individuals for services or

items reimbursed in whole or in part by a Federal health care program. 42 U.S.C.                     §

1320a-7b(b). A "Federal health care program" includes any program providing health

benefits that is funded directly, in whole or in part, by the United States, including, among

others, Medicare, TRICARE, and VA health benefit programs.            See   id. § 1320a-7b(f).

         46.   The direct or indirect payment of remuneration to induce patient referrals

for services reimbursed with federal health care funds constitutes illegal remuneration

under the Anti-Kickback Statute. Violation of the Anti-Kickback Statute is a felony

punishable by fines and imprisonment. 42 U.S.C.       §   1320a-7b(b)(2).

         47.   The Anti-Kickback Statute arose out of Congress's concern that health care

decisions would be inappropriately induced through the payment of remuneration                   (i.e.,



things of value), which would undermine the goals of ensuring fair competition for federal

funds and providing the highest quality of health care to patients in a market driven by

quality of care, not financial incentives.       To protect federal health care programs,

Congress enacted a prohibition against the payment of kickbacks in any form. Congress

has strengthened the Anti-Kickback Statute on multiple occasions since its enactment to

ensure that kickbacks masquerading as legitimate transactions do not evade the statute's

reach.


https:ioig.hhs.gov/compliance/physician-education/011aws.asp (last visited May 20, 2020).

                                               14
         Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 15 of 38




       48.    As amended by the Patient Protection and Affordable Care Act of 2010

("ACA"), Pub. L. No. 111-148,      §    6402(f), the Anti-Kickback Statute provides that "a

claim that includes items or services resulting from a violation of this section constitutes a

false or fraudulent claim for purposes of [the False Claims Act]." 42 U.S.C.              §   1320a-

7b(g). According to the ACA's legislative history, this amendment to the Anti-Kickback

Statute was intended to clarify "that all claims resulting from illegal kickbacks are

considered false claims for the purpose of civil actions under the False Claims Act, even

when the claims are not submitted directly by the wrongdoers themselves." 155 Cong.

Rec. S10854. In other words, compliance with the Anti-Kickback Statute is material to

the government's payment decisions.

       49.    HHS-OIG has promulgated "safe harbor" regulations that identify payment

practices that are not subject to the Anti-Kickback Statute because such practices are

unlikely to result in fraud or abuse.   See   42 C.F.R.   §   1001.952. Safe harbor protection is

afforded only to those arrangements that meet all of the specific conditions set forth in the

safe harbor. Defendants' conduct forming the basis of this action does not enjoy the

protection of any safe harbor.

       50.    Compliance with the Anti-Kickback Statute, 42 U.S.C.            §   1320a-7b(b), is a

condition of payment under federal health care programs, and providers participating in

federal health care programs must agree to comply with the Anti-Kickback Statute and

certify such compliance.




                                                15
             Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 16 of 38




           (iii)    Texas Law

           51.       Texas law also applies to the conduct at issue by Defendants detailed in this

action.

           52.      As defined above, Texas Medicaid Fraud Prevention Law, TEx. HuM. REs.

CODE ANN. §          36.001,   et seq.   ("TMFPL"), the Texas Human Resource Code                 - Medical
Assistance Program, TEx. HuM. RES. CODE ANN.                     §   32.039(b) ("MAP"), and the Texas

Patient Solicitation Act, TEx. 0cc. CODE ANN.                §       102.001,   et seq,   ("TPSA") apply to

certain conduct pertaining to the solicitation of patients.

           53.      Section 36.101 of the TMFPL authorizes a private right of action for

violations of Section 36.002, and Section 36.110 establishes a right to an award to the

private plaintiff.

           54.      TMFPL      §   36.002(13) prohibits a person from knowingly engaging in

conduct that constitutes a violation under Section 32.039(b) of the Texas Human

Resources Code, Chapter 32                   Medical Assistance Program (MAP).              MAP   S   32.039,

entitled "DAMAGES AND PENALTIES," contains a series of enumerated violations,

including prohibitions that closely mirror the prohibitions contained in the Anti-Kickback

Statute.    See    MAP § 32.039(b)(1-b)        (1-f).

           55.      However, not all actionable violations require any connection to Texas

Medicaid. In particular, MAP             §   32.039(b)(1-a) makes it a violation for any person to

engage in conduct that violates Section 102.001 of the Texas Occupations                          Codethe
TPSA referenced above.




                                                        16
         Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 17 of 38




        56.   Section 102.001        of the TPSA, entitled "SOLICITING PATIENTS;

OFFENSE," provides in relevant part that a "person commits an offense if the person

knowingly offers to pay or agrees to accept, directly or indirectly, overtly or covertly any

remuneration in cash or in kind to or from another for securing or soliciting a patient or

patronage for or from a person licensed, certified, or registered by a state health care

regulatory agency." Like the Anti-Kickback Statute, it is a crime to violate the TPSA.

Importantly, the TPSA does not tie the unlawful conduct to reimbursement by any federal

or state health care programspenalties under the TMFPL are recoverable for violations

of the TPSA regardless of the payor involved.

        57.   Under Section 36.052 of the TMFPL, a person committing an unlawful act

is liable for, among other things, a civil penalty tied to the False Claims Act. TMFPL

§S   36.052(1)(4). The applicable per-unlawful-act penalty under the TMFPL assessed

after January 29, 2018 is a minimum of $11,181 up to a maximum of $22,363, per

defendant. Id.   §   36.052(3)(B); 28 C.F.R.   §   85.5.

        58.   Section 36.110 of the TMFPL entitles a private plaintiff to recover up to 30

percent of the amounts recovered in the action.

                          DEFENDANTS' UNLAWFUL CONDUCT

        59.   Relator sets forth and details the unlawful conduct forming the basis of this

action by category of conduct. Relator discovered information and evidence supporting

these allegations during his time dealing with and working for Senseonics.




                                                   17
         Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 18 of 38




  A.   Senseonics paid remuneration to, or on behalf of, physicians in order to obtain or
       maintain referrals for the Eversense CGM System.

       60.       Based on Senseonics' news releases, from 2011 through approximately

2017, the company was raising money, arranging distribution channels, testing the

Eversense CGM System, and planning to take Senseonics' Holdings, Inc. public.

       61.       On June 21, 2018, Senseonics announced that the United States Food and

Drug Administration ("FDA") had approved its Premarket Approval application to

market the Eversense CGM System for monitoring blood glucose levels.                  The FDA

approved the device as "adjunctive," meaning it could "complement, not replace,

information obtained from standard home blood glucose monitoring         devices."4


       62.       Senseonics then set out to build a market for its device, which included a

national marketing strategy to induce endocrinologists and other physicians to prescribe

the device for diabetic patients.

       63.       Senseonics hired Relator as part of this marketing effort. Relator learned

about a sales position with Senseonics through a recruiter. Relator had a phone interview

with John Ramirez, Senseonics' Regional Director for the western portion of the United

States. A few days later, Senseonics flew Relator to Washington, D.C. for interviews with

John Ramirez and Rudy Thoms, Senseonics' Head of Sales in the United States. A few

days after that, Relator interviewed with Jeff Mountain, Senseonics' District Business

Manager for Texas, Louisiana, Arkansas, and Oklahoma.             Relator was subsequently

offered a job.



 See U.S. Food & Drug Administration, Premarket Approval (PMA),
https://www.accessdata.fda.gov/scripts/cdrhlcfdocs/cfpma/pma.cfm ?id=P1 60048 (June 21, 2018).

                                              18
         Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 19 of 38




       64.    A letter from Senseonics dated January 11, 2019, confirmed Relator's offer

of employment and explained that his duties would include managing sales "directly to

end-users of the organization's products or services in a large specified geographic area."

The letter also informed Relator that he would report to Jeff Mountain or his designee.

       65.    Relator learned that his job would require him to visit physician offices and

market the benefits of the Eversense CGM System directly to physicians and their staff.

Relator also discovered that Senseonics had set aggressive sales quotas for him and other

sales representatives.

       66.    In February and March of 2019, Relator attended various trainings related

to diabetes, the Eversense CGM System, the sensor implantation procedure, and

reimbursement for the device, as well as expectations for collecting personal and medical

information on potential patients.

       67.    In early February 2019, Relator introduced himself to a physician in Austin,

Texas who was already on Senseonics' radar as a referral source, referred to herein as

"Dr. B." Senseonics personnel referred to Dr.      B as a   "key opinion leader," or "KOL."

Dr. B had just returned from a weekend in Las Vegas at a Senseonics-sponsored event

where he had apparently been scheduled to speak for Senseonics on multiple topics,

including under the topic heading "Welcome        Senseonics Mission/Vision."

       68.    Relator soon learned that Dr.   B   was an important account for Senseonics.

In fact, in an email dated May 16, 2019, Senseonics Senior Director of Reimbursement

and Market Access, Chip Moebus, wrote Rudy Thoms and John Ramirez explaining that

he was doing his best "to give Dr. [B] the 'white glove' treatment."



                                             19
         Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 20 of 38




       69.    On May 23, 2019, John Ramirez instructed Senseonics' "Accounts

Payable" to reimburse Dr.      B    for three patients who had apparently needed early

replacements of their Eversense CGM System sensors.         A Senseonics staff accountant

replied to Mr. Ramirez, "None of these three contract (sic) has been signed by Senseonics.

Could you please get them signed and approve a payment of $1,200.00 to [Dr. B]?"

       70.    The three contracts referenced by the Senseonics accountant appear to have

been "Sensor Procedure Agreement[s]" entered into between Senseonics and Dr.      B   in or

around May 2019. According to the agreements, Senseonics agreed to pay $400 to Dr.       B

for each "Sensor Removal & New Sensor Implantation."

       71.    In an email to Mr. Ramirez dated June 5, 2019, the same Senseonics

accountant confirmed that Senseonics had paid Dr.    B   "$1,200.00 through CK# 17362."

According to the email, Dr. B's practice then asked that the check be made out to the

practice, not Dr. B individually.

       72.    These apparent payments to Dr. B or his practice are problematic, and

Senseonics' own documents explain why. First, in or around August 2019, Senseonics

unveiled a new program called the "Certified Eversense Specialist Network & Support

Program" (the "CES Program"). Under the CES Program, Senseonics would pay doctors

to perform the insertion of the Eversense CGM Sensor. According to internal slides,

Senseonics directed its sales teams to "[tiarget Strategic locations around high volume

accounts[.]" Under the CES Program, these so-called CES Specialists could not have the

ability to "prescribe, influence or direct a patient to Eversense." An internal slide for




                                             20
            Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 21 of 38




Senseonics' sales teams included the following proposed explanation for prescribing

physician about the CES Program:

  Of   course, we ccuiot reimburse an HCP that has the ability to prescribe, influence or direct a patient to
  Eversense. This wouki be considered inducement arid a viokition of the anti-kick back statute. Of course we
  would never put your reputation or practice at risk. So we created this program as a means for you to
  refer out the procedure when necessary, and of course you can continue to do your own procedures.

Notwithstanding actual knowledge of the Anti-Kickback Statute and the recognition of

prohibitions on paying inducements to physicians who prescribe the Eversense CGM

System, Senseonics had nonetheless arranged to pay Dr.                         Bone of        its   "KOLs"or   his

practice for performing insertions.

         73.      In addition, the amounts Senseonics arranged to pay Dr. B or his practice

were also problematic according to what Senseonics was telling its own employees. As

further discussed below, John Ramirez directed his sales teams to encourage physicians to

set insertion or removal/insertion charges around $200 to $250 to keep patients coming

back. In a May 12, 2019 email entitled "Talk business to business- [Dr. B]-internal

only[,]" Mr. Ramirez wrote the following:
       Team,

       Let's get him to think about "right now". Most of the insurers are not covering Eversense, get your
       physicians to think about:

                                              -
          Patient numbers- this is an annuity offices need patients coming back...over and over again
            o Need a low insertion and removal price
            o charge $400 -$500 = very few patients will come back
            o Why not just set your fee schedule at $200 insertion and $250 insertion/removal until January
          How much time are they really spending in the room w/ the patient?
            o $500 for 15 minutes wilt not hold up
            o There are no other codes that pay this
          Not the only game in town- Doctor- if you charge $400, patients who want Eversense will shop
          around




                                                          21
         Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 22 of 38




Mr. Ramirez reiterated this message in an internal sales team call on May 29, 2019,

presenting a "messaging" slide that stated in part: "15 minute procedure    =   $500 is not

reasonable (no procedure pays this amount)."

       74.    Mr. Ramirez directed his sales teams to tell physicians to set fee schedules

around $200 to $250, saying "$500 for 15 minutes will not hold up" and "if you charge

$400, patients who want Eversense will shop around[.]" In other words, $400 was not a

reasonable charge that the market would accept for performance of these medical services,

yet Senseonics nonetheless agreed to pay Dr.      Ba major referral source and "KOL"
$400 per removal/insertion for the relevant patients.

       75.    Relator learned that Senseonics had identified another "KOL" in his

territory, a physician practicing near San Antonio, referred to herein as "Dr. W." Dr. W

was also an important account for the company. In an email dated April 5, 2019, John

Ramirez checked in on Dr. W's account, stating, "We flew her to Chicago to speak for us

a while back = KOL. What is her status on REQs, Bridge and a prompt pay price?"

       76.    Jeff Mountain wrote in an email that same day that Dr. W was "an

important KOL in TX and nationally." Mr. Mountain added John Ramirez and Rudy

Thoms to the email, writing, "I am copying you in on this as I know this was an account

of particular strategic interest[.]" Mr. Thoms responded, "Great to hear. Let's get [Dr.

W] back engaged again. I am happy to go out to dinner with her in the coming months as

she was an early adopter that fell off the radar dramatically."

       77.    These so-called "KOLs" were key referral sources for Senseonics. In fact, in

an email dated February 26, 2019, Senseonics' Government Account Manager in the US



                                             22
         Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 23 of 38




Region, Mike Zumdahl, emailed Jeff Mountain, among others, explaining he wanted to

target two different clinics in Mr. Mountain's area.         Mr. Zumdahl explained, "San

Antonio is a hot bed for VA & TRICARE patients, so it's critical that we get in front of

the key opinion leaders in this market."        This shows that Senseonics believed these

"KOLs" could help bolster Senseonics' access to government-payor patients, and they

cultivated these relationships in order to influence referrals for those patients.

       78.    Relator soon had pressure from both his boss, Jeff Mountain, and his boss'

boss, John Ramirez, to grow sales quickly.         They reminded Relator that he had been

assigned to a territory already containing multiple "key opinion leaders," or "KOLs."

       79.    As suggested above, Senseonics used dinners with physicians to drive

referrals. On April 11, 2019, John Ramirez wrote his sales team for the West Region

attaching a list of planned attendees at "AACE."5 Mr. Ramirez instructed his team to

"identify targets" for dinner, particularly "current prescribers, but other big potential

prescribers will be considered."

       80.    Mr. Ramirez followed up on this message six days later with the following

email mentioning "high potential clinicians" and "high value targets":




 This acronym apparently stands for "American Association of Clinical Endocrinologists." The
organization held a conference in Los Angeles in April 2019.

                                              23
            Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 24 of 38




      Se                                Apc9 11,2019 10:33AM   (DT
      To:                       t fteia, Sao:
                             Me9s    Cdeman
      Srth                   AAE Dinners are opo: all   potential dinoans-
      Afladno:iLa            Fwd AAa Attendee Lot and Pre-Slio:a EmaLng end, ACE Din Mediag Hyor-Thaday halaypdf


      Team,




      I have asked the DBMs to make filling these dinners this a priority! Having said this, we want high value
      targets that you have already met with and you feel with embrace Eversense. Please work with your
      DBMs to pump up these events.

      Thanks.

      John Ramirez
      Director- Western Area

      John. Ramireztsenseonics.com
      Mobile 310.9943452
      Senseonics, Incorporated
      20451 Seneca Meadows Parkway. Germantown, MD 20876-7005
      www.senseonics.com
      www.eversensediabetes.com
      844.SENSE4U (844.13




        eversense.
       The First Long-term CGM System

      Connect with us:

             United States          Twitter         Youlube          13 Outside US

      81.           On or around April 30, 2019, an individual named "John" (believed to be

John Ramirez) prepared an email explaining, "We just attended the AACE meeting in LA

and one of our KOLs was less than positive. We cannot have this happen again[.]" The

email continued, "[Dr. B] will be a key speaker at the ADA in early June. We have S

weeks to prepare him."                   Senseonics sales representatives were instructed to be in a

                                                                      24
         Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 25 of 38




position to answer key questions, including "What will [Dr.    B]   say on the podium and

how can we be sure it will be absolutely positive?"

       82.   John Ramirez wrote Relator an email on June 30, 2019, copying Jeff

Mountain, in which he explained that he was "excited to see [Relator's] progress at

reviving the KOLs in [his] territory, while developing the new ones."        Mr. Ramirez

stressed certain sales tactics, including proposing "education nights" for an important

clinic and nurse practitioner named "Joe." For these so-called "education nights," Mr.

Ramirez explained that Senseonics could advertise in the paper, offer food and drinks, get

patient paperwork signed (including certificates of medical need) "on the spot," and

hopefully "groom Joe for future speaking engagements." Less than a week prior, Mr.

Ramirez arranged for a dinner with Joe and Relator at a steakhouse, and Mr. Ramirez

invited Ed Monas, Senseonics' Director of Commercial Operations.

       83.   Mr. Ramirez's June 30, 2019, email also stressed Dr. B's "importance to

Senseonics," explaining that "we have paid him to speak at multiple meetings."

       84.   Jeff Mountain replied to Mr. Ramirez and Relator on July 1, 2019,

explaining that Relator had "more KOL's (sic) already prescribing than anyone in the

U.S. so we are expecting big things of you."     Mr. Mountain continued, telling Relator

that he "should be living in these accounts" and explaining that it "truly goes a long way

and puts Eversense on their mind for every patient needing a CGM."

      85.    Senseonics also instructed its sales personnel to enter protected health

information of patients for physicians' offices in order to secure sales of the Eversense

CGM System.      This resulted in Senseonics marketers providing free labor to these



                                            25
         Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 26 of 38




physician practices when the physician's own employees were too busy, unable, or

unwilling to submit patient information to distributors.

       86.    An example of this conduct can be seen in a second-quarter "District

Presentation" presented by Jeff Mountain. In his presentation, Mr. Mountain provides an

overview of various territories in his district, highlighting the status of certain "Focus

Accounts."     For one "account," Mr. Mountain wrote that the doctor was "very

unorganized" and his staff was "not good with paperwork." Mr. Mountain instructed

his team that they "[nleed to utilized (sic) Stacy in this office."       Mr. Mountain was

apparently referring to a Senseonics representative named Stacy Garza.

       87.    In the same presentation addressing a separate physician's office in San

Antonio, Mr. Mountain wrote that this "will take a lot of time and hand holding for

paperwork." His next point read, "Utilize Stacy in this account[.]" Thus, Senseonics

effectively provided free administrative labor to physicians that were in position to make

patient referrals and that Senseonics was actively soliciting for such referrals.

       88.     Relator recalls Stacy Garza handling paperwork for various physician

offices. Relator also recalls Ms. Garza informing him that she was taking patient files

home to enter information into a portal to be accessed by distributors. Relator objected

to this practice, which ultimately led to his firing.

  B.   Senseonics paid remuneration to patients in order to obtain or maintain sales of
       the Eversense CGM System.

       89.     On January 30, 2019, just after Relator began his employment with

Senseonics, a Senseonics District Clinical Manager named Brenda McGuire forwarded

him an email with what she called "Background info." The forwarded email chain was


                                               26
         Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 27 of 38




between an endocrinology office in Austin, Texas, and another Senseonics employee

named Dan Daniels.

       90.    In a November 26, 2018 email, Mr. Daniels wrote to a representative of the

Austin clinic explaining the importance of inputting patients into a portal to help with

obtaining insurance coverage and "eventually Medicare." Mr. Daniels went on to explain

the following about Senseonics' "patient marketing" efforts:

       In regards to the patient marketing to help offset some of the copays, yes, I
       don't have the details yet, but my understanding, it will be a series of
       marketing surveys, (sic) that the patient will fill out that will track their
       Eversense experience.

As it turns out, Senseonics did unveil a so-called "Market Research Survey Program,"

offering eligible patients up to $400 for participating in a series of online surveys. As Mr.

Daniels' email explained, the program was passed off as "research," but it was actually

designed to solicit patients by offering them remuneration.

       91.    In or around March 2019, Senseonics unveiled its "Eversense Bridge

Program."    Senseonics offered this program to certain commercially insured patients,

marketing it as an opportunity for "eligible patients to get Eversense products for just $99

out of pocket costs   . . .   regardless of deductible or copay."

       92.    In addition, under its CES Program, Senseonics agreed to pay for the entire

cost of a patient's insertion and/or removal if the patient's insurance did not pay for it.

       93.    Further, Senseonics offered a "trade-in" program under which it would pay

eligible commercial patients up to $500 for trading in competitor products even though

these products had little to no resale value in the marketplace.




                                                  27
         Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 28 of 38




       94.      These offers and payments of remuneration to patients were designed to

bolster Senseonics' patient base for its Eversense CGM System by inducing patients to

purchase the system when they otherwise would not have been willing to pay the high

upfront costs for the system. Once these patients were "locked in" to the Eversense CGM

System, according to Senseonics' sales managers, they would become an "annuity" for

friendly referring physicians that Senseonics had "groomed," with "locked in" patients

returning every    90 days    or so for another procedure and another payment to the

prescribing physician and/or the physician performing the procedure.

   C. Senseonics instructed its sales teams to solicit physician referrals by stressing the
      income stream the physicians could enjoy with patients returning every three
      months.

      95.       As discussed above, on   May    12, 2019,   John Ramirez wrote an internal

email entitled "Talk business to business- [Dr. B]-internal only."      In it, Mr. Ramirez

instructed his team to "get your physicians to think about" certain items. First, on the

list: "Patient numbers- this is an annuity   - offices need patients coming back.. .over   and

over again[.1" (emphasis added).       Mr. Ramirez continued, explaining that physicians

needed "a low insertion and removal price" to keep patients coming back. He wrote,

"Why not just set your fee schedule at $200 insertion and $250 insertion/removal until

January[?]"

      96.      As described above, this message was reinforced by     Mr. Ramirez in slides

dated May     29, 2019,   entitled "Western Regional Good News Call." In a slide aimed at

"messaging," Senseonics stressed that its sales teams should message to physicians getting
         Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 29 of 38




patients "locked in" by setting lower procedure fees to drive larger volume. The relevant

section of the slide read as follows:

          Does your physician want his patients locked in
             Economy of Scale- Does the physician want to do 4 a year or 100 a year?
                4x$500= $2000      Vs.      lOOx$200= $20,000
          15 minute procedure = $500 is not reasonable (no procedure pays this amount)
          Patients will shop around

       97.      In other words, Senseonics was instructing its sales representatives to

encourage physician referrals of the Eversense CGM System by selling doctors on how

much money they could make off their patients returning every 90 days or so and paying

to undergo a medical procedure: the so-called "annuity." Then, to help maintain the

"annuity," sales representatives were to help physicians set a fee schedule that would

incentivize physicians to prescribe the Eversense CGM System, but not be so expensive as

to discourage patients from coming back.

       98.      To help solidify this "annuity," Senseonics paid remuneration to patients as

an inducement to help get them in the doors of referring physicians and "KOLs."

   D. Senseonics targeted government-payor patients.

       99.      Senseonics targeted TRICARE and VA health benefit program patients

around the country.

       100.     On February 13, 2019, Senseonics' Government Account Manager for the

US Region, Mike      Zumdahl, sent an email explaining that the company was targeting

TRICARE and VA accounts.           Mr. Zumdahl explained, "Use the attached Jun'18 VA

insulin report to help with targeting, but I've also included the top 20 Dexcom VA

accounts below      these are the VA's [sic] we must attack first!" (emphasis in original).
         Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 30 of 38




       101.   Senseonics estimated that the cost to the government for an Eversense CGM

System for each VA patient was approximately $5,400 a year.

       102.   On February 18, 2019, Mr. Zumdahl widely circulated an internal email

that attached a VA memorandum explaining the "criteria for identifying Veterans who

may be appropriate candidates for the use of Continuous Glucose Monitoring Devices

(CGM)." The memorandum listed specific "Criteria for Issuance" that had to be met

before a physician prescribes the device as well as what must be documented in the

veteran's medical record.     However, in capitalized, bold, red letters, Mr. Zumdahl

instructed Senseonics employees as follows:         *DO NOT LEAVE BEHIND OR E-MAIL

TO CUSTOMERS**[.I           Later in the same email, he reiterated: "DO NOT PRINT OFF,

LEAVE BEHIND, OR E-MAIL[.]"

       103.   It is concerning that Senseonic's Government Account Manager did not

want physicians to have a copy of a VA document detailing the requirements that must be

met before providers could prescribe CGM devices to veterans and before the taxpayers

would pay for the device. Without specific criteria to guide them, providers may have

over-utilized the Eversense CGM System for VA health benefit program patients, which of

course would financially benefit Senseonics.

       104.   On September 20, 2019, Mr. Zumdahl sent an email explaining that there

were "already hundreds of TRICARE patients all over the country experiencing the

benefits of Eversense."     TRICARE reimburses for "Continuous Glucose Monitoring

System Devices," with applicable HPCPS Codes of A9276           A9278, K0553, K0554,




                                               30
          Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 31 of 38




S1030, S1031 and corresponding CPT procedure codes of 95250, 95251, 0446T

0448T.

       105.     As described above, in an email dated February 26, 2019, Mr. Zumdahl

wrote Jeff Mountain and others seeking to set up appointments in San Antonio because it

"is a hot bed for VA & TRICARE patients." In fact, internal Senseonics documents

suggest that the company targeted VA health benefit patients and VA facilities all across

the country. One document indicates that the company planned to "target" the country's

largest VA medical center endocrinologists using VA insulin data, which included the

following areas: Cleveland, North Florida/Southern Georgia, Dallas, Houston, Orlando,

and Atlanta.

         106.   On June 6, 2019, the FDA approved the Eversense CGM System for

therapeutic dosing (non-adjunctive use). The following day, Mike Zumdahl sent an email

to multiple recipients stating that "this label update will allow us to start working with

Medicare for coverage of Eversense for Seniors."

         107.   On November 12, 2019, Senseonics announced that CMS had finalized a

"national payment rate for Eversense" and that the Eversense CGM System would "be

reimbursed through the Part   B   Medical Services benefit for Medicare   beneficiaries."6


         108.   Through the tactics and inducements described above, Senseonics built a

base of referring physicians with "locked in" patients financially benefitting referring

physicians. In addition to targeting TRICARE and VA health benefit program patients,


6
 See Senseonics Investor Relations, Medicare Establishes National Payment Rate for Eversense
CGM® System, https://www. senseonics.com/investor-relations/news-releases/201 9/11-12-2019-
210212686 (Nov. 12, 2019).

                                              31
          Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 32 of 38




Senseonics had established, largely through various forms of patient and physician

inducements, a referral network that it could then rely on once CMS approved payment

for the Eversense CGM System.

                                        CONCLUSION

       109. Medical patients are not annuities. As the Department of Justice has stated

over and over again, prescription and treatment decisions should not be based on

financial arrangements, and medical device companies should not be involved in

treatment   decisions.7   Failure to comply with federal law governing these decisions results

in false claims when they are submitted to federal payors. And, under Texas law, each

time Senseonics helped arranged for remuneration to flow to patients or providers for the

purpose of soliciting referrals, regardless of payor, constitutes an unlawful act.

       110. The above provides an inside look at how Senseonics has infiltrated

physician offices and corrupted medical decision-making in order to change referral

patterns through incentives and patient solicitation. These unlawful acts paved the way

for Senseonics to profit unjustifiably at the expense of taxpayers and patients. These

unlawful activities must be stopped and remedied.




  See United States Department of Justice, Warner Chilcott Agrees to Plead Guilty to Felony
Health Care Fraud Scheme and Pay $125 Million to Resolve Criminal Liability and False Claims
Act Allegations, httis://www.iustice.gov/opa/nr/warner-chilcott-agrees-plead-guilty-fe1ony-hea1th-
care-fraud-scheme-and-pay-125-million (Oct. 29, 2015) ("The Justice Department is committed to
protecting the integrity of physician prescribing decisions and ensuring that financial
arrangements in the healthcare marketplace comply with the law. The Department will continue

                                               32
         Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 33 of 38




                                     CAUSES OF ACTION

                                    FIRST CLAIM FOR RELIEF


               Violations of the False Claims Act: False Claims for Payment
                                 31 U.S.C. § 3729(a)(1)(A)

       111.    Relator realleges and incorporates by reference each of the preceding

paragraphs as if fully set forth in this claim for relief.

       112.    Through the acts and omissions alleged above, Defendants knowingly

presented, or caused to be presented, false or fraudulent claims to the United States for

payment or approval within the meaning of 31 U.S.C.          §   3729(a)(1)(A).

       113.    Defendants violated the federal False Claims Act by submitting, or causing

to be submitted, claims for reimbursement from federal health care programs, including

TRICARE, VA health benefit programs, and Medicare knowing that those claims were

ineligible for the payments demanded.

       114.    False claims submitted, or caused to be submitted, by Defendants included

claims tainted by Anti-Kickback violations.

       115.    Each claim submitted as a result of the Defendants' illegal conduct

represents a false claim.

       116.    The United States, unaware of their falsity, paid and may continue to pay

claims that would not be paid but for Defendants' unlawful conduct.




to hold companies and responsible individuals accountable when they use improper incentives,
like those alleged here, to promote their products.").

                                                33
          Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 34 of 38




       117.    Defendants' conduct described herein was knowing, as that term is used in

the False Claims Act, and material, as that term is defined in Universal Health Services,

Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989 (2016).

       118.    By reason of the false or fraudulent claims, the United States has sustained

damages in a substantial amount to be determined at trial, and is entitled to treble

damages plus a civil penalty for each false or fraudulent claim.

                                   SECOND CLAIM FOR RELIEF

                Violations of the False Claims Act: Use of False Statements
                                 31 U.S.C. § 3729(a)(1)(B)

       119.    Relator realleges and incorporates by reference each of the preceding

paragraphs as if fully set forth in this claim for relief.

       120.    Defendants knowingly used or caused to be made or used false records or

statements that were material to false or fraudulent claims for payment submitted to

federal health care programs. Those false records or statements used or caused to be used

by Defendants include false certifications of compliance with the Anti-Kickback Statute.

       121.    Defendants' conduct described herein was knowing, as that term is used in

the False Claims Act, and material, as that term is defined in Universal Health Services,

Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989 (2016).

        122.   The United States, unaware of the falsity of the records and statements

made by, used, or caused to be used by Defendants, approved, paid, and participated in

payments made by federal health care programs for claims that would otherwise not have

been approved and paid.




                                                 34
          Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 35 of 38




        123.   By reason of these false records or statements, the United States has

sustained damages in a substantial amount to be determined at trial, and is entitled to

treble damages plus a civil penalty for each false or fraudulent claim.

                                    THIRD CLAIM FOR RELIEF

      Violations of the False Claims Act: Conspiracy to Violate the False Claims Act
                                 31 U.S.C. 3729(a)(1)(C)

        124.   Relator realleges and incorporates by reference each of the preceding

paragraphs as if fully set forth in this claim for relief.

        125.   Defendants knowingly conspired with each other and/or other individuals

and agents to violate 31 U.S.C.        3729(a)(1)(A) and (B) and to defraud the United States

by causing federal health care programs to pay for false claims submitted in violation of

federal law.

        126. By reason of Defendants' conspiracy, the United States has sustained

damages in a substantial amount to be determined at trial, and is entitled to treble

damages plus a civil penalty for each false or fraudulent claim caused to be submitted.

                                   FOURTH CLAIM FOR RELIEF

                                   Violations of Texas Law
                              TEX. HUM. RES. CODE § 36.002(13)

       127.    Relator realleges and incorporates by reference each of the preceding

paragraphs as if fully set forth in this claim for relief.

       128. The TMFPL, among other things, specifies certain "unlawful acts" in

Section 36.002 of the Texas Human Resources Code.              These unlawful acts include




                                                35
            Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 36 of 38




knowingly engaging in conduct that constitutes a violation under Section 32.039(b) of the

Texas Human Resources Code.

       129.    Through the acts and omissions alleged above, Defendants committed

violations of Section 32.039(b) of the Texas Human Resources Code, including violations

of Section 32.039(b)(1) and Section 32.039(b)(1-a) through (1-f).

       130.    Each violation of Section 32.039(b)(1-a) and the Texas Patient Solicitation

Act, Texas Occupations Code 102.001, whether or not the unlawful conduct is related to

reimbursement by any federal or state health care programs, is subject to penalties under

the TMFPL.

                                   PRAYER FOR RELIEF

      WHEREFORE, Relator respectfully prays for judgment against Defendants as

follows:

       a.      On Claims for Relief One, Two, and Three (False Claims Act), treble
               damages and all applicable civil penalties in the maximum amount allowed
               by law;

       b.      On Claim Four (Texas Law), double damages and all applicable civil
               penalties in the maximum amount allowed by law;

       c.      All attorney's fees and costs associated with prosecuting this civil action, as
               provided by law;

       d.      Interest on all amounts owed to the United States, the State of Texas, and/or
               Relator; and

       e.      For all other relief the Court deems just and proper.




                                              36
         Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 37 of 38




                                        JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38(b), Relator demands a jury trial

for all claims and issues so triable.




                                            37
       Case 5:20-cv-00657-FB Document 2 Filed 05/29/20 Page 38 of 38




May 26, 2020                 Respectfully submitted,

                             RACH                 -
                                          V. ROSE ATTORNEY AT LAW, PLLC


                             By:L&           V
                              Rachel Veronica Rose
                                                       L
                                   Texas Bar No. 24074982
                                   rvrose@rvrose.com
                                   P.O. Box 22718
                                   Houston, Texas 77227
                                   Telephone: (713) 907-7442
                                   Facsimile: (855) 558-1745



                             REES         AR   TOS LLP

                                   (IJI!                I,,-.-
                             By:
                                           M. Russ (admission pending)
                                          Bar No. 24074990

                                   Brett S. Rosenthal
                                   Texas Bar No. 24080096
                                   brett.rosenthal@rm-firm.com
                                   Sean F. Gallagher (admission pending)
                                   Texas Bar No. 24101781
                                   sean.gallagher@rm-firm.com
                                   750 N. Saint Paul St. Ste. 600
                                   Dallas, Texas 75201-3201
                                   Telephone: (214) 382-9810
                                   Facsimile: (214) 501-0731


                             ATTORNEYS FOR RELATOR




                                     38
